Citation Nr: 1310263	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  08-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include degenerative disc disease.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a left hip disability, to include degenerative joint disease.

5.  Entitlement to service connection for a right hip disability, to include degenerative joint disease.

6.  Entitlement to service connection for a left wrist disability, to include degenerative joint disease.

7.  Entitlement to service connection for residuals of a right wrist sprain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In May 2012, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of the hearing is of record.  During the course of the hearing, the undersigned generally advised the Veteran of the elements needed to establish entitlement to service connection and posed questions in order to elicit the kind of information and evidence needed to support the Veteran's claims.  The undersigned also recommended that the Veteran provide evidence of a current diagnosis and obtain a medical nexus opinion relating the disabilities to service.  The undersigned held the record open for 60 days following the hearing in order to allow the Veteran to provide additional evidence in support of the claims; however, no additional evidence was submitted.     

In September 2012, the Board denied the Veteran's service connection claims for hypertension and left ear hearing loss and granted service connection for right ear hearing loss.  The Board also remanded the Veteran's service connection claims for a cervical spine disability, thoracolumbar spine disability, sinus disability, left hip disability, right hip disability, left wrist disability, and right wrist disability to obtain updated clinical records from the South Texas VA Health Care System, make further attempts to secure the Veteran's service treatment records from the National Personnel Records Center (NPRC) and Records Management Center (RMC), and provide the Veteran with further medical examination to include a medical opinion followed by readjudication of the claims.  The case now returns to the Board following the completion of the ordered development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).    

The issues of entitlement to service connection for: 1) a cervical spine disability; 
2) a thoracolumbar spine disability; and 3) a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There was no injury or disease of the nose or sinuses, or symptoms of a sinus disability in service.  

2.  The Veteran's current sinus disability is not causally or etiologically related to active service, to include any incident or event therein.

3.  There was no injury or disease of the left hip or chronic symptoms of a left hip disability in service.

4.  Degenerative disease of the left hip did not manifest to a compensable degree within one year of service.  

5.  Symptoms of a left hip disability have not been continuous since separation from service, and the Veteran's current left hip disability is not causally or etiologically related to active service, to include any incident or event therein.

6.  There was no injury or disease of the left wrist or chronic symptoms of a left wrist disability in service.

7.  Degenerative disease of the left wrist did not manifest to a compensable degree within one year of service.  

8.  Symptoms of a left wrist disability have not been continuous since separation from service, and the Veteran's current left wrist disability is not causally or etiologically related to active service, to include any incident or event therein.

9.  The Veteran did not suffer a right wrist sprain in service and does not currently suffer from chronic residuals of a right wrist sprain.  


CONCLUSIONS OF LAW

1.  A sinus disability was not incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  A left hip disability, to include degenerative joint disease, was not incurred in active military service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  A left wrist disability, to include degenerative joint disease, was not incurred in active military service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

4.  Residuals of a right wrist sprain were not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the April 2005 and June 2005 notice letters sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, the information and evidence that he was to provide, and the information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorders, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

The April 2005 and June 2005 notice letters did not address the elements of degree of disability and effective date; however, for reasons explained below, the Veteran's claims are being denied and no disability rating or effective date will be assigned rendering the notice error moot.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were adequately satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In addition to the April 2005 and June 2005 notice letters, the Veteran was provided with a copy of the rating decision, the Statement of the Case, and the Supplemental Statement of the Case, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The record shows that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in April 2005 and was informed that the Veteran's original medical records were not currently in the files and had been retired to the VA Records Management Center (RMC).  In May 2005, all available records were mailed, which consisted of the Veteran's November 1973 service enlistment examination report and report of medical history.  The Veteran's service records from the Texas National Guard were later requested but a negative response was received in December 2005.  In February 2006, the RO asked the Veteran if he had copies of his service treatment records or information regarding the whereabouts of the records and asked him to submit the requested information and evidence.  The RO also advised him that he may submit other documents that may substitute for the service treatment records.  The Veteran provided copies of service treatment records in his possession, which are of record.  

Pursuant to the Board's September 2012 Remand order, the AMC asked the National Personnel Records Center (NPRC) to perform an additional search for the Veteran's complete service treatment records.  In November 2012, the NPRC responded that there were no service treatment records in the file and the service treatment records were previously provided.  In October 2012, the Records Management Center (RMC) also responded that it had no service treatment records for the Veteran.  In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's complete service records would be futile.  

Regarding VA's duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), the Board notes that the RO informed the Veteran of the records VA was unable to obtain in the April 2006 rating decision.  The RO adequately addressed its efforts to obtain the records, collectively, in the rating decision, Statement of the Case, and Supplemental Statements of the Case.  In the February 2006 letter, the RO asked the Veteran to provide any copies of the service treatment records in his possession.  The Veteran has provided copies of the service treatment records from his period of active service, which is the relevant service period at issue in this case.  The RO has advised the Veteran that he was ultimately responsible for providing the evidence, and the Veteran has demonstrated actual knowledge of that responsibility.  See August 2005 letter from the Veteran.  In the Statement of the Case, the RO specifically advised the Veteran that the claims would be reconsidered if the records became available at a later date.  Therefore, the duty to notify the Veteran of VA's inability to obtain the service treatment records has been satisfied.  The case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the claims file contains all available evidence pertinent to the claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  Available service treatment records are included in the claims file.  Post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.  Additional treatment records obtained pursuant to the Board's remand are located in the Veteran's Virtual VA file and were considered by the agency of original jurisdiction (AOJ).  The Veteran has submitted copies of the Social Security decision and certain records considered by that agency in connection with the decision; however, they are not relevant to the issues adjudicated herein.  

The Veteran also underwent VA medical examinations in November 2005 and October 2012 in connection with the claims.  As previously noted in the Remand portion of the September 2012 Board decision, the November 2005 fee-basis (QTC) general medical examination was inadequate because the medical examiner did not provide an opinion on the likelihood that the Veteran's claimed disabilities were causally or etiologically related to service; therefore, the Board ordered another medical examination.  Pursuant to the Board's Remand, the Veteran was afforded medical examination in October 2012.  The October 2012 VA medical examiner performed a thorough interview and physical evaluation of the Veteran and was adequately informed of the Veteran's relevant medical history, to include past and current symptomatology.  The October 2012 VA medical examiner provided medical opinions addressing the likelihood in terms of relative probability that the claimed disabilities were causally related to service and supported the opinions with sound rationale.  For these reasons, the Board finds that the October 2012 medical examination report is adequate and no further medical examination or medical opinion is needed.  

In addition to ordering a medical examination for the claims in the September 2012 Remand order, the Board instructed the AOJ to obtain updated treatment records from the South Texas VA Healthcare System and make an additional attempt to secure additional service treatment records from the NPRC and RMC.  Upon review of the record, the Board notes that the Veteran's VA treatment records from February 2010 to November 2012 were obtained and associated with the Veteran's Virtual VA file.  The record also shows that the AOJ made further attempts to obtain additional service treatment records from the NPRC and RMC but received negative responses in November 2012 and October 2012, respectively.  The Veteran's claims were subsequently readjudicated in February 2013.  In consideration thereof, the Board finds that there has been compliance with the prior remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).    

Neither the Veteran nor the representative has made the RO or the Board aware of any notice defect or any additional evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all of the evidence in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is diagnosed with degenerative joint disease of the hip and the left wrist.  Degenerative joint disease (i.e., arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those disabilities.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Veteran's currently diagnosed sinus disability is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a), and the Veteran is not shown to suffer from right wrist sprain residuals; therefore, 38 C.F.R. § 3.303(b) does not apply to those disabilities.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Service Connection Analysis for a Sinus Disability
 
The Veteran seeks service connection for a sinus disability.  He contends that he has had sinus problems manifested by nasal congestion, sinus pressure, and pain since 1974 after being struck by a beam while in the military.  See October 2012 VA medical examination report.   

At the outset, the Board notes that there is ample evidence of record showing that the Veteran is currently diagnosed with a chronic sinus disability.  When the Veteran underwent VA medical examination in October 2012, the VA medical examiner diagnosed allergic rhinitis and a deviated nasal septum.  The November 2005 QTC examiner diagnosed left maxillary sinusitis with allergic rhinitis.  Therefore, the presence of a current sinus disability is not in dispute.   

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows no relevant injury or disease or symptoms of a chronic sinus disability occurring during service.  Initially, regarding the Veteran's assertion that he suffered a nose injury in service, the Board does not find it to be credible.  Available service treatment records contain no reference to an injury involving the nose, and the Veteran made no mention of an in-service nose injury on the February 2005 VA Form 21-526 or at the Board hearing.  In fact, the Veteran did not allege that he suffered an in-service nose injury at any time prior to the October 2012 VA medical examination.  Also, an August 2012 VA otolaryngology consult reveals that the Veteran reportedly had a history of trauma to the nose that had occurred fifteen years before, which reflects a post-service injury, but the Veteran made no mention of a prior nose trauma in service at that time.  The Veteran's report of a post-service nose trauma without mention of an in-service trauma when seeking medical treatment is highly probative and weighs against the credibility of the allegation that a nose injury occurred in service.  Such statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

The Veteran's available service treatment records show that the Veteran presented for medical treatment with complaint of scratchy and sore throat, eye pain, productive cough, and nasal stuffiness, which was diagnosed as an upper respiratory infection in September 1974.  The Veteran later presented with complaint of dizziness with loss of consciousness in October 1976 and objectively demonstrated swollen nasal turbinates and a highly irritated mucus membrane, among other symptoms; however, the service medical examiner noted impressions of orthostatic hypotension and serous otitis.  After reviewing the service treatment records, the October 2012 VA medical examiner noted that there was no in-service treatment record showing ongoing problems with allergies or sinusitis.  In consideration of the foregoing, the Board finds that no symptoms of a sinus disability were shown during service.

In this regard, the Board observes that the Veteran has provided inconsistent statements regarding the onset of sinus symptoms.  For example, at the October 2012 VA medical examination, the Veteran told the VA medical examiner that he had sinus pressure and pain that started during service in 1974 after being struck by a beam.  However, at the November 2005 QTC medical examination, the Veteran stated that he had had sinus problems for twenty years, which would indicate that the problems began many years after service.  As the first indication of a chronic sinus disability in the record is shown many years after service, the Board finds the Veteran's statement at the November 2005 QTC medical examination to be credible.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  For these reasons, the Board does not find the Veteran's assertion that chronic symptoms of a sinus disability began in service to be credible and, consequently, affords it little probative value.  

The Board further finds that the weight of the evidence is against finding a causal or etiological relationship between a sinus disability that developed years after service and active service.  The October 2012 VA medical examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  In support of the conclusion, the VA medical examiner noted that there was no evidence of trauma to the nose while in service and no in-service treatment records showing ongoing problems with allergies or sinusitis.  The VA medical examiner also noted that the March 2011 VA ear, nose, and throat (ENT) evaluation stated that he had sustained trauma to his nose fifteen years prior.  The VA medical examiner commented on the septoplasty that had occurred one week earlier to correct the Veteran's deviated septum and opined that the deviated septum most likely occurred from the post-service trauma to the nose that took place fifteen years earlier.  As the VA medical examiner was adequately informed of the Veteran's relevant medical history and symptomatology and provided a sound rationale for the conclusion and there is no competent medical opinion to the contrary, the Board affords the medical opinion great probative value.  

Regarding the Veteran's vague assertion in a February 2005 statement that he was encouraged to smoke during service and that such encouragement may have resulted in the claimed sinus disability, there is no competent medical opinion of record linking the Veteran's sinus disability to the use of tobacco during service.  There is also evidence of record showing that the Veteran told a treating physician that he was a lifetime non-tobacco user, which contradicts the assertion that he began to smoke cigarettes in service.  See, e.g., November 2004 VA primary care nurse new patient/annual note.  Furthermore, for claims filed after June 9, 1998 such as this claim, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1110, 1103(a), 1131 (2012).  Therefore, this assertion is against the claim for service connection as it suggests a nonservice-related etiology for the sinus disability.   

Although the Veteran has asserted that he began to experience physical signs and symptoms of an illness that he believes was a chronic sinus disability during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the chronic sinus disability or the symptoms attributable thereto.  The etiology of the Veteran's chronic sinus disability is a complex etiological question that requires knowledge of multiple factors that could cause sinus disorders, and the chronic sinus disability is a disorder diagnosed primarily on clinical findings and physiological testing that the Veteran cannot undertake on himself.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, he is not competent to attribute the symptoms to the diagnosis of a chronic sinus disability or link any chronic sinus disability to active service.  Moreover, as explained above, the Veteran's assertion that the sinus symptomatology began during service is inconsistent with, and far outweighed by, other, more credible evidence of record.

Thus, the Board finds that the credible and probative evidence of record shows that the Veteran's chronic sinus disability manifested years after service separation and is not causally or etiologically related to service; therefore, a preponderance of the evidence weighs against the claim and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Service Connection Analysis for a Left Hip Disability

The record shows that the Veteran is currently diagnosed with a left hip disability.  When the Veteran underwent VA medical examination in October 2012, the VA medical examiner diagnosed degenerative joint disease of the left hip.  The November 2005 QTC examiner also diagnosed degenerative joint disease of the left hip.  Thus, a current left hip disability of degenerative joint disease is established by the evidence, and the presence of a current disability is not at issue in this case.   

Nonetheless, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran suffered a left hip injury or left hip disease during service or chronic symptoms of left hip disability during service, that degenerative joint disease manifested in the first post-service year, and that the Veteran has experienced continuous symptoms of degenerative joint disease of the left hip since service.  Available service treatment records are absent of any complaint, finding, or treatment for left hip problems, and post-service treatment records first show a left hip disability many years after service.  The Veteran does not contend otherwise.  He has repeatedly related that his left hip disability began many years after service.  See, e.g., February 2005 VA Form 21-526, the November 2005 QTC medical examination report, and October 2012 VA medical examination report.  Rather, he asserts that his current left hip disability is related to heavy lifting and/or smoking and drinking that occurred during active military service.   

The Veteran's military occupational specialty is listed as a chaparrel crewman on the DD Form 214.  The Board notes that heavy lifting appears to be consistent with the duties of a chaparrel crewman; therefore, the Veteran's account of having engaged in heavy lifting during service while performing his duties is deemed credible.  The Veteran is also competent to report having smoked and consumed alcohol in service although, as stated above, there is inconsistent evidence regarding the Veteran's history of tobacco use.  

As a lay person, the Veteran does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the left hip degenerative joint disease.  The etiology of the Veteran's left hip degenerative joint disease is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, and the Veteran's left hip disability is a disorder diagnosed primarily on clinical findings such as x-rays and physiological testing.  An opinion regarding its etiology or cause is beyond the competence of the Veteran.    

In this case, the weight of the evidence is against finding that the Veteran's left hip disability, which first manifested many years after service, is causally or etiologically related to service.  After considering the Veteran's relevant medical history and performing a thorough interview and examination of the Veteran, the October 2012 VA medical examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  In support of the conclusion, the VA medical examiner noted that the Veteran demonstrated age-related degenerative phenomena that were seen in multiple individuals, even those without a history of a heavy job occupation.  The VA medical examiner also noted that x-ray changes and physical examination were compatible with the Veteran's age and senescence.  The VA medical examiner further commented that the Veteran's service treatment records were negative for any history of hip complaints or treatment of hip problems and the records were silent for a period of approximately twenty years for complaints or treatment of hip problems.  The VA medical examiner wrote that there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  As there is no competent medical opinion to the contrary, and the VA medical opinion is supported by adequate rationale, the Board affords the medical opinion great probative value.  

The Board has considered the Veteran's assertion that he was encouraged to smoke during service and that such encouragement may have resulted in the bone degeneration involving the hips.  See February 2005 typewritten statement.  However, the Board notes that there is no competent medical opinion of record linking the Veteran's left hip disability to the use of tobacco during service.  Furthermore, as stated above, the grant of service connection for disability due to the use of tobacco products during active service is precluded.  38 U.S.C.A. 
§§ 1110, 1103(a), 1131.  The Veteran has also provided no evidence to indicate that the hip disability is the result of alcohol consumption during service, and no medical professional has indicated that there is such a causal link.  So these are nonservice-related etiologies that, even if shown, would tend to weigh against the claim.  For these reasons, the Board finds that the preponderance of the evidence is against the claim and service connection for a left hip disability is not warranted on either a direct basis or on a presumptive basis as a chronic disease.     

Service Connection Analysis for Left Wrist Disability

The Veteran also seeks service connection for a left wrist disability, on the basis that it developed due to repetitive lifting, loading and unloading of two hundred pound metal plates on armored personnel carriers and missile carriers in service.  See May 2012 Board hearing transcript, pages 7-8.  He has also stated that he had a left wrist injury in service that caused his current left wrist disability.  See October 2012 VA medical examination report.  

The record contains ample evidence showing that the Veteran is currently diagnosed with a left wrist disability.  For example, when the Veteran underwent a VA (QTC) medical examination in November 2005 in connection with the claim, he was diagnosed with left wrist degenerative joint disease; thus, there is no dispute regarding the element of current disability as it is sufficiently established by the evidence.  

Nonetheless, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran suffered a left wrist injury or left wrist disease during service or that chronic symptoms of left wrist disability occurred during service, that degenerative joint disease of the left wrist manifested to a compensable degree within one year of service, or that the Veteran has experienced continuous symptoms of a left wrist disability since service.  Despite the Veteran's assertion that he suffered a left wrist injury in service, available service treatment records are absent of any complaint, finding, or treatment for left wrist problems, and post-service treatment records first show a left wrist disability many years after service.  Additionally, the Board notes that the Veteran has provided inconsistent statements regarding the onset of his left wrist problems.  While the Veteran told the October 2012 VA medical examiner that he had left wrist problems in service, he told the November 2005 QTC medical examiner that his left wrist disability had existed for only ten years, which reflects post-service onset, and was not due to injury.  On the February 2005 VA Form 21-526, the Veteran had similarly acknowledged that the left wrist problem first began approximately in 1998, many years after service.  As the Veteran's statement that he injured his left wrist in service at the October 2012 VA medical examination is inconsistent with other, more credible evidence of record, to include his own statements, it is not deemed credible and is afforded little probative value.  The Board affords far greater probative value to the more consistent evidence showing that a left wrist disability and symptoms related thereto first manifested many years after service.   

Additionally, the Board notes that there is evidence of post-service injury to the left wrist.  Review of the Veteran's treatment records reveal that the Veteran tripped over his cane and fell on the left hand resulting in a left scaphoid waist fracture and left distal radius fracture in June 2004.  See July 12, 2004 VA orthopaedic note.  

Regarding the Veteran's contention that his current left wrist disability is causally related to heavy lifting and/or smoking and drinking that occurred during active military service, the Board notes that the Veteran, as a lay person, does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the left wrist degenerative joint disease.  The etiology of the Veteran's left wrist degenerative joint disease is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, and the Veteran's left wrist disability is a disorder diagnosed primarily on clinical findings such as x-rays and physiological testing.  An opinion regarding its etiology or cause is beyond the competence of the Veteran as diagnosis of arthritis is not based on symptoms of pain alone and requires knowledge of the various causes of arthritis.    

In this case, the weight of the evidence is against finding that the Veteran's left wrist disability which first manifested many years after service is causally or etiologically related to service.  After considering the Veteran's relevant medical history and performing a thorough interview and examination of the Veteran, the October 2012 VA medical examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  In support of the conclusion, the VA medical examiner accurately noted that the injury to the left wrist was documented to have occurred in 2004, long after service, and service treatment records were negative for any complaints of left wrist problems.  As there is no competent medical opinion to the contrary and the VA medical opinion is supported by adequate rationale, the Board affords it great probative value.  

The Board has considered the Veteran's assertion that he was encouraged to smoke during service and that such encouragement may have resulted in the bone degeneration involving the wrist.  See February 2005 typewritten statement.  However, the Board notes that there is no competent medical opinion of record linking the Veteran's left wrist disability to the use of tobacco or consumption of alcohol during service.  So these are nonservice-related etiologies that, even if shown, would tend to weigh against the claim.  For these reasons, the Board finds that the preponderance of the evidence is against the claim and service connection for a left wrist disability is not warranted on either a direct basis or on a presumptive basis as a chronic disease.  38 U.S.C.A. § 5107; 3.102.       

Service Connection Analysis for Residuals of a Right Wrist Sprain

The Veteran contends that the repetitive lifting, loading, and unloading of two hundred pound metal plates on armored personnel carriers and missile carriers caused his right wrist disability.  He also argues that a March 1975 injury during service that resulted in two broken fingers of the right hand caused the disability.  See May 2012 Board hearing transcript, pages 7-8.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran suffered a right wrist sprain during service.  Available service treatment records show no complaint, finding, or treatment involving the right wrist.  While a March 1975 service treatment record entry shows that the Veteran suffered cuts to the third and fourth fingers after a truck door fell on the hand and was treated at emergency, there is no notation of a right wrist sprain and no subsequent treatment is shown.  Thus, no right wrist sprain or chronic symptoms related thereto is shown during service.   

Also, on the February 2005 VA Form 21-526, the Veteran wrote that his wrist problems began in 1998 and did not assert that it was related to an in-service sprain.  He also told the November 2005 QTC medical examiner that he had been suffering from a right wrist condition for ten years, which reflects post-service onset, and was not due to injury.  Such statements contradict the Veteran's later statement at the October 2012 VA medical examination relating the onset of right wrist problems to an in-service hand injury.  In light of the various inconsistencies, the Board does not find the Veteran's account of an in-service right wrist sprain to be credible.    

The weight of the evidence is also against finding that the Veteran currently suffers from any chronic residuals of a right wrist sprain.  The Board notes that the November 2005 QTC medical examiner noted that the Veteran had right wrist sprain based on a subjective history of wrist pain and reduced range of motion on examination; however, the right wrist x-ray findings were within normal limits.  The QTC medical examiner did not indicate that the Veteran suffered chronic residuals from a right wrist sprain.  Review of the Veteran's treatment records do not indicate that he currently suffers from chronic residuals of a right wrist sprain.  The treatment records only include impressions of chronic left wrist sprain.  See, e.g., July 2004 VA addendum record.  When the Veteran underwent medical examination in October 2012, the VA medical examiner noted that the Veteran had a normal clinical examination and x-ray examination of the right wrist, and wrote that there was no diagnosis present at that time to which he could attach a chronic disabling condition.     

While the Veteran has complained of pain associated with the right wrist, and he is competent to report any symptoms that come to him through the senses, pain is a symptom and not a diagnosed disability.  The Veteran lacks the requisite medical expertise to attribute any right wrist pain he experiences to a diagnosed disability involving a right wrist sprain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  At the Board hearing, the Veteran acknowledged that treating medical providers did not know what is causing his wrist pain.  See May 2012 Board hearing transcript, page 10.  Furthermore, the Board does not find the Veteran's assertion that he suffered a right wrist sprain during service to be credible.  Therefore, the Veteran's opinion is afforded far less probative value than the medical evidence showing no in-service right wrist sprain or chronic residuals of a right wrist sprain.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for residuals of a right wrist sprain.

In reaching the conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  


ORDER

Service connection for a sinus disability is denied.

Service connection for a left hip disability, to include degenerative joint disease, is denied.

Service connection for a left wrist disability, to include degenerative joint disease, is denied.

Service connection for residuals of a right wrist sprain is denied. 


REMAND   

Service Connection for Spine and Right Hip Disabilities 

This case must be remanded for further evidentiary development.  The Board notes that the Veteran has submitted multiple copies of a decision from the Social Security Administration (SSA) dated in January 2004 showing that the Veteran has been determined by that agency to be precluded from working as a result of impairment caused by a herniated disk and avascular necrosis of the right hip.  The Veteran has also submitted several medical documents that appear to have been considered by SSA in its decision-making; however, VA has not yet requested the Veteran's records from SSA.  Therefore, as the records from the SSA may be pertinent to the Veteran's claims for service connection of a cervical spine disability, thoracolumbar spine disability, and a right hip disability, a remand to obtain the records is necessary.  See 38 C.F.R. § 3.159(c)(2); see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Accordingly, the issues of service connection for the cervical spine disability, service connection for a thoracolumbar spine disability, and service connection for a right hip disability are REMANDED for the following actions:

1.  Request from the SSA all records related to the Veteran's claim for social security disability benefits, including all medical records and copies of any decisions or adjudications and associate them with the record.  

All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  After any additional development deemed necessary is accomplished, to include consideration as to whether a supplemental medical opinion is necessary, readjudicate the Veteran's claims of service connection for the cervical spine disability, service connection for a thoracolumbar spine disability, and service connection for a right hip disability.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to assist with the development of evidence.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


